Banke, Presiding Judge.
The appellant, acting pro se, appeals his convictions of three counts of kidnapping, two counts of aggravated assault, and one count of possession of a firearm by a convicted felon. Although counsel was appointed to represent him in the court below, he chose to conduct his own defense at trial, with the appointed counsel acting in a “standby” capacity. He was sentenced on July 15, 1987; and the following September, a public defender was appointed to represent him on appeal. The latter filed a motion for new trial on his behalf on September 9, 1987; and the appellant thereafter filed a plethora of pro se pleadings, including motions to remove his appointed counsel, in which he indicated a desire to waive his appeal rights. On April 4, 1990, the trial court entered an order allowing the public defender to withdraw from the case and dismissing the motion for new trial based on the appellant’s stated desire not to pursue his appeal. Thereafter, on April 20, 1990, the appellant filed a pro se notice of appeal; and since that time, he has filed various motions seeking the appointment of another appellate counsel. The trial court determined, however, that he had “freely, voluntarily and knowingly waived his right to appointed counsel . . . [and] the right to an appeal in this case.” Held:
I “[T]here can be no public policy that would forbid a criminal defendant from making a voluntary, knowing, and intelligent waiver of the . . . right [of appeal]. Furthermore, there is no constitutional or statutory provision that prohibits a criminal defendant from waiving his statutory right to appeal.” Thomas v. State, 260 Ga. 262, 263-264 (392 SE2d 520) (1990). Because the record supports the trial court’s ¡determination that the appellant voluntarily and knowingly elected ¡not to pursue his appeal, the trial court’s order dismissing the motion por new trial is affirmed.

Judgment affirmed.


Birdsong, P. J., and Cooper, J., concur.

*232Decided March 5, 1991
Rehearing denied March 25, 1991.
James Moore, pro se.
Frank C. Winn, District Attorney, David J. McDade, Assistant District Attorney, for appellee.